Churchill Tax-Free Fund of Kentucky 380 Madison Avenue, Suite 2300 * New York, New York 10017 800-437-1020 * 212-697-6666 PROSPECTUS April 30, 2010 Tickers: Class A – CHTFX Class C – CHKCX Class I – CHKIX Class Y – CHKYX Churchill Tax-Free Fund of Kentucky is a mutual fund that seeks to provide you as high a level of current income exempt from Kentucky state and regular Federal income taxes as is consistent with preservation of capital. The Fund invests in municipal obligations that pay interest exempt from Kentucky state and regular Federal income taxes and are of investment grade quality. For purchase, redemption or account inquiries contact the Fund’s Shareholder Servicing Agent: PNC Global Investment Servicing * 101 Sabin Street * Pawtucket, RI 02860-1427 800-437-1000 toll-free For general inquiries & yield information 800-437-1020 toll-free or 212-697-6666 The Securities and Exchange Commission has not approved or disapproved the Fund’s securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Fund Summary 2 Investment Objective 2 Fees and Expenses of the Fund 2 Shareholder Fees 2 Principal Investment Strategies 3 Principal Risks 3 Fund Performance 5 Management 6 Purchase and Sale of Fund Shares 6 Tax Information 6 Payment to Broker-Dealers and Other Financial Intermediaries 6 Investment of the Fund’s Assets 6 Fund Management 10 Net Asset Value per Share 11 Purchases 11 Redeeming An Investment 14 Alternative Purchase Plans 18 Dividends and Distributions 24 Tax Information 25 Financial Highlights 28 FUND SUMMARY Investment Objective The Fund’s objective is to provide you as high a level of current income exempt from Kentucky state and regular Federal income taxes as is consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your immediate family invest, or agree to invest in the future, at least $25,000 in the Fund or in other funds in the Aquila Group of Funds. More information about these and other discounts, as well as eligibility requirements for each share class, is available from your financial advisor and in "Alternative Purchase Plans” on page 18 of the Fund's Prospectus, "What are the sales charges for purchases of Class A Shares” on page 19 of the Prospectus and "Reduced Sales Charges for Certain Purchases of Class A Shares” on page 21 of the Prospectus. Shareholder Fees (fees paid directly from your investment) Class A Shares Class C Shares Class I Shares Class Y Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 4.00% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of redemption value or purchase price) None(1) 1.00% None None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of your investment) Management Fee 0.40% 0.40% 0.40% 0.40% Distribution (12b-1) Fee 0.15% 0.75% 0.15% None Other Expenses 0.21% 0.45% 0.40% 0.21% Total Annual Fund Operating Expenses 0.76% 1.60% 0.95% 0.61% Purchases of $1 million or more have no sales charge but a contingent deferred sales charge of up to 1% for redemptions within two years of purchase. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Six years after the date of purchase, Class C Shares automatically convert to Class A Shares. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A Shares $ Class C Shares $ Class I Shares $
